Respectfully, I differ with my colleagues on the result they reach.
Without question, they have accurately given the law with respect to Civ.R. 56 and the general principles applicable to the interpretation of insurance contracts. It is the special, uncontested facts of the case that cause me to part company with them.
The plaintiff-appellant, Robert A. Goering, and his wife are the parents of a son who suffers from a physical condition that first manifested itself in the early months of the child's life. Progressively, that malaise has rendered him unable to talk, to walk, and to stand or sit without support, and requires routine, periodic visits to hospitals for treatment and further diagnosis. Physical therapy is administered to him at appropriate facilities in continuing efforts to alleviate the effects of his illness. He is transported to those locations in a van purchased by his parents, which has been equipped with the ramp about which this controversy centers.
Recognizing the child's special needs, the defendant-appellee, Choicecare Healthcare Plans, Inc., elected to provide Mr. Goering coverage for a wheelchair. Clearly, without that device the child would be immobile for all practical purposes. It is undisputed that the wheelchair is of such dimension and weight that Mr. and Mrs. Goering working in concert are unable to move it from their *Page 26 
home, the child's permanent residence, into the van so that he can be transported to the specialists treating him.
As I see the record, all of these factors were apparent to Choicecare. Without the addition of the ramp to lift the wheelchair from ground level to the interior of the van, the wheelchair's utility would have been limited to movement of the child within the home or its immediate vicinity. Resultantly, his transportation to the several special facilities would have been done primarily by the arms of his parents. In reality, Choicecare has provided but half a wheelchair at best.
I cannot agree that, in light of these special, highly unusual circumstances, the exclusionary provisions of Section VII dispose of Mr. Goering's claim or that Section XVI can be employed to limit the intended use of the wheelchair solely to the child's home. There is, to my eye, an ambiguity. Whether the van ramp is such an indispensable addition to the wheelchair itself, without which it serves less than its intended purposes, is a genuine, material issue of fact in this case, one that, arguably, was within the contemplation of Choicecare when it initially decided to provide coverage for the wheelchair. Given the need to resolve that question of fact, summary judgment is inappropriate.
Resultantly, I am compelled to conclude that summary judgment was improvidently and erroneously granted to Choicecare. I would reverse and remand this cause for trial upon the issue I see to exist.
Please Note:
The court has placed of record its own entry in this case on the date of the release of this Opinion.